EXHIBIT 10.6

 

March 20, 2002

 

Robert Scott

83 Sandra Lane

North Andover, MA  01845

 

Dear Robert:

 

This letter sets forth the terms and conditions of our agreement (the
“Agreement”) regarding your resignation of employment with First Virtual
Communications, Inc. (the “Company”).  The Agreement shall become effective on
the day this Agreement is signed by you (the “Effective Date”).  You and the
Company hereby agree as follows:

 

1.             TRANSITION PERIOD.

 

(a)           Resignation.  The Company accepts your resignation as Chief
Marketing Officer of the Company as of April 30, 2002 (the “Separation Date”).

 

(b)           Transition.  Between the Effective Date and the Separation Date
(the “Transition Period”), you will continue to be employed by the Company as a
full time employee.  You agree that you will perform all duties and assignments
requested by the President of the Company, as well as assist with the orderly
transition of your job duties and responsibilities.  You agree to exercise the
highest degree of professionalism and utilize your expertise and talent during
the Transition Period.

 

(c)           Authority.  During the Transition Period, you will have no
authority, in the absence of express written consent of the President, to bind
the Company (or to represent that you have authority to bind the Company) to any
contractual obligations, whether written, oral or implied.

 

(d)           Salary and Benefits.  During the Transition Period, the Company
will continue to pay your base salary in effect as of the Effective Date,
subject to standard withholdings and deductions.  You will also continue to be
entitled to participate in the Company’s employee health insurance and other
benefit plans prior to the Separation Date, pursuant to the terms of such plans.

 

2.             ACCRUED SALARY AND VACATION.  You agree and acknowledge that at
the time of your resignation, the Company will pay you all accrued salary, and
all accrued and unused vacation benefits earned through the Separation Date, if
any, subject to standard payroll deductions, withholding taxes and other
obligations.  You are entitled to this payment regardless of whether or not you
sign this Agreement.

 

3.             EXPENSE REIMBURSEMENT.  Within ten (10) business days of the
Separation Date, you agree that you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred prior to
and including the Separation Date, if any, for which you seek reimbursement. 
The Company shall reimburse your expenses pursuant to Company policy and regular
business practice.

 

4.             SEVERANCE.  Although the Company has no policy or procedure for
providing severance benefits, in exchange for the promises and covenants set
forth herein, the Company agrees to make severance payments to you in the form
of continuation of your base salary in effect on the Effective Date for a period
of twelve (12) weeks following the Separation Date of this Agreement, if you
remain an employee of the Company through April 30, 2002.    These payments will
be made on the Company’s ordinary payroll dates, and will be subject to standard
payroll deductions and withholdings. In addition the Company agrees that you may
take ownership of the following Company owned equipment:  your existing Dell
Latitude Cpx laptop computer and docking station (after deletion of all Company
e-mail and data by the Company IT Department in accordance with Section 8 of
this Agreement),

 

1

--------------------------------------------------------------------------------


 

Hewlett Packard Jornada PDA and cradle, Hewlett Packard Printer 970 Cse and the
Gateway monitor, and Motorola Timeport cell phone Model no. 8767 with phone
number 978-618-0520 transferred to Robert Scott.

 

5.             INSURANCE BENEFITS.  To the extent provided by the federal COBRA
law or, if applicable, state insurance laws, and by the Company’s current group
health insurance policies, you will be eligible to continue your health
insurance benefits at your own expense after July 31, 2002.  Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance, if you wish.  You will be provided with a separate notice of
your COBRA rights.

 

6.             OTHER COMPENSATION AND BENEFITS.  Except as expressly provided
herein, you acknowledge and agree that you are not entitled to and will not
receive any additional compensation, severance, stock options, stock or benefits
from the Company.  You agree and understand that all vesting under any stock
compensation award (e.g., incentive stock option, nonqualified stock option,
stock purchase agreement, or restricted stock bonus agreement) from the Company
shall cease upon the Separation Date.  Any and all rights that you may have in
any Employee Stock Purchase Plan or Stock Option Plan are determined in
accordance with the provisions of the applicable plan and any agreements signed
by you.

 

8.             COMPANY PROPERTY.  Except as stated in Section 4, “Severance,”
upon the Separation Date, you agree to return to the Company all Company
documents (and all copies thereof) and other Company property in your possession
or your control, including, but not limited to, Company files, business plans,
notes, samples, sales notebooks, drawings, specifications, calculations,
sequences, data, computer-recorded information, tangible property, including,
but not limited to, cellular phones, computers, credit cards, entry cards, keys
and any other materials of any nature pertaining to your work with the Company,
and any documents or data of any description (or any reproduction of any
documents or data) containing or pertaining to any proprietary or confidential
material of the Company.

 

9.             PROPRIETARY INFORMATION OBLIGATIONS.  You acknowledge your
continuing obligations under your Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

 

10.          NON-DISPARAGEMENT.  You agree that you will not at any time
disparage the Company, or its officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that you shall respond accurately
and fully to any questions, inquiry or request for information when required by
legal process.  The Company’s  officers and senior executives agree not to at
any time disparage Robert Scott in any manner likely to be harmful to his
business or personal reputation;  provided that it may respond accurately and
fully to any questions, inquiry or request for information when required by
legal process.

 

11.          CONFIDENTIALITY AND PUBLICITY.  The provisions of this Agreement
shall be held in strictest confidence by you and the Company and shall not be
publicized or disclosed in any manner whatsoever; provided, however, that: (a)
you may disclose this Agreement, in confidence, to your immediate family;
(b) the parties may disclose this Agreement in confidence to their respective
attorneys, accountants, auditors, tax preparers, and financial advisors; (c) the
Company may disclose this Agreement as necessary to fulfill standard or legally
required corporate reporting or disclosure requirements; and (d) the parties may
disclose this Agreement insofar as such disclosure may be necessary to enforce
its terms or as otherwise required by law.

 

12.          RELEASE OF CLAIMS.  In exchange for the consideration provided to
you by this Agreement that you are not otherwise entitled to receive, you hereby
generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to your signing this Agreement.  This general release includes, but is not
limited to: (1) all claims arising out of or in any way related to your
employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the

 

2

--------------------------------------------------------------------------------


 

Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including but not limited to claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, and the California Fair Employment and Housing Act (as amended).

 

13.          ADEA WAIVER.  You further acknowledge that you are knowingly and
voluntarily waiving and releasing any rights you may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”).  You also acknowledge that
the consideration given for the waiver and release in the preceding paragraphs
hereof is in addition to anything of value to which you were already entitled. 
If you are forty (40) years of age or older when this release is signed, you
hereby provide the further acknowledgment that you are advised by this writing,
as required by the Older Workers Benefit Protection Act, that: (a) your waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this release; (b) you have the right to consult with an
attorney prior to executing this release (although you may voluntarily choose
not to do so); (c) you may have at least twenty-one (21) days to consider this
Agreement (although you may by your own choice execute this release earlier);
(d) you have seven (7) days following the execution of this release to revoke
this release; and (e) this Agreement shall not be effective until the date upon
which the revocation period has expired, therefore making the effective date the
eighth day after this release is signed by you (the “Effective Date”).

 

14.          SECTION 1542 WAIVER.  In giving this release, which includes claims
which may be unknown to you at present, you hereby acknowledge that you have
read and understand Section 1542 of the Civil Code of the State of California
which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

You hereby expressly waive and relinquish all rights and benefits under this
section and any law or legal principle of similar effect in any jurisdiction
with respect to claims released hereby.

 

15.          NO ADMISSIONS.  The parties hereto hereby acknowledge that this is
a compromise of various matters, and that the promised payments in consideration
of this Agreement shall not be construed to be an admission of any liability or
obligation by either party to the other party or to any other person whomsoever.

 

16.           ENTIRE AGREEMENT.  This Agreement, including Exhibit A,
constitutes the complete, final and exclusive embodiment of the entire Agreement
between you and the Company with regard to the subject matter hereof.  It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein.  It may not be modified except in a
writing signed by you and a duly authorized officer of the Company.  Each party
has carefully read this Agreement, has been afforded the opportunity to be
advised of its meaning and consequences by his or its respective attorneys, and
signed the same of his or its free will.

 

17.          SUCCESSORS AND ASSIGNS.  This Agreement shall bind the heirs,
personal representatives, successors, assigns, executors, and administrators of
each party, and inure to the benefit of each party, its agents, directors,
officers, employees, servants, heirs, successors and assigns.

 

18.          APPLICABLE LAW.  This Agreement shall be deemed to have been
entered into and shall be construed and enforced in accordance with the laws of
the State of California as applied to contracts made and to be performed
entirely within California.

 

19.          ATTORNEYS’ FEES.  In the event of any litigation arising out of or
relating to this Agreement, its breach or enforcement, including an action for
declaratory relief, the prevailing party in such action or proceeding shall be

 

3

--------------------------------------------------------------------------------


 

entitled to receive his or its damages, court costs, and all out-of-pocket
expenses, including attorneys’ fees.  Such recovery shall include court costs,
out-of-pocket expenses, and attorneys’ fees on appeal, if any.

 

20.          SEVERABILITY.  If a court of competent jurisdiction determines that
any term or provision of this Agreement is invalid or unenforceable, in whole or
in part, then the remaining terms and provisions hereof shall be unimpaired. 
Such court will have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
that most accurately represents the parties’ intention with respect to the
invalid or unenforceable term or provision.

 

21.          INDEMNIFICATION.  Each party will indemnify and save harmless each
other party hereto from any loss incurred directly or indirectly by reason of
the falsity or inaccuracy of any representation made herein.

 

22.          AUTHORIZATION.  Each party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein and, further, that
you are fully entitled and duly authorized to give your complete and final
general release and discharge.

 

23.          COUNTERPARTS.  This Agreement may be executed in two counterparts,
each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.

 

24.          SECTION HEADINGS.  The section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

Please confirm your assent to the foregoing terms and conditions of our
Agreement by signing and returning a copy of this letter to me on or before
May 7, 2002.

 

Sincerely,

 

FIRST VIRTUAL COMMUNICATIONS, INC.

 

 

/s/ Killko Caballero

 

Killko Caballero

President and Chief Executive Officer

 

Attachments:

Exhibit A — Proprietary Information and Inventions Agreement

 

HAVING READ AND REVIEWED THE FOREGOING, I HEREBY AGREE TO AND ACCEPT THE TERMS
AND CONDITIONS OF THIS AGREEMENT AS STATED ABOVE.

 

Dated: March 21, 2002

 

/s/ Robert Scott

 

 

ROBERT SCOTT

 

 

4

--------------------------------------------------------------------------------


 

 

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

FIRST VIRTUAL COMMUNICATIONS, INC.

 

EMPLOYEE PROPRIETARY INFORMATION,

INVENTIONS, AND NON-COMPETITION AGREEMENT



In consideration of my employment or continued employment by First Virtual
Communications, Inc. (the “Company”), and the compensation now and hereafter
paid to me, I hereby agree as follows:

1.             Nondisclosure.

1.1      Recognition of Company’s Rights; Nondisclosure.  At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except as such disclosure, use or publication may
be required in connection with my work for the Company, or unless an officer of
the Company expressly authorizes such in writing.  I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.  I have been informed and acknowledge that the unauthorized taking of
the Company’s trade secrets may subject me to civil and/or criminal penalties.

1.2      Proprietary Information.  The term “Proprietary Information” shall mean
any and all confidential and/or proprietary knowledge, data or information of
the Company.  By way of illustration but not limitation, “Proprietary
Information” includes (a) trade secrets, inventions, mask works, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques (hereinafter collectively referred to as “Inventions”); and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company. Notwithstanding the foregoing, it is understood that, subject to the
restrictions set forth in Sections 5 or 6 herein, at all such times, I am free
to use information which is generally known in the trade or industry, which is
not gained as result of a breach of this Agreement, and my own, skill,
knowledge, know-how and experience to whatever extent and in whichever way I
wish.

1.3      Third Party Information.  I understand, in addition, that the Company
has received and in the future will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on the
Company’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes.  During the term of my employment and
thereafter, I will hold Third Party Information in the strictest confidence and
will not disclose to anyone (other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

1.4      No Improper Use of Information of Prior Employers and Others.  During
my employment by the Company I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person.  It is understood that the foregoing restriction does not
apply to CUseeMe Networks (the Company’s predecessor-in-interest).  I will use
in the performance of my duties only information which is generally known and
used by persons with training and experience comparable to my own, which is
common knowledge in the industry or otherwise legally in the public domain, or
which is otherwise provided or developed by the Company or its
predecessor-in-interest.

5

--------------------------------------------------------------------------------


 

2.             Assignment of Inventions.

2.1      Proprietary Rights.  The term “Proprietary Rights” shall mean all trade
secret, patent, copyright, mask work and other intellectual property rights or
“moral rights” throughout the world.  “Moral rights” refers to any rights to
claim authorship of an Invention or to object to or prevent the modification of
any Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”

2.2      Prior Inventions.  Inventions, if any, patented or unpatented, which I
made prior to the commencement of my employment with the Company are excluded
from the scope of this Agreement.  To preclude any possible uncertainty, I have
set forth on Exhibit A (Previous Inventions) attached hereto a complete list of
all Inventions that I have, alone or jointly with others, conceived, developed
or reduced to practice or caused to be conceived, developed or reduced to
practice prior to the commencement of my employment with the Company, that I
consider to be my property or the property of third parties and that I wish to
have excluded from the scope of this Agreement (collectively referred to as
“Prior Inventions”).  If disclosure of any such Prior Invention would cause me
to violate any prior confidentiality agreement, I understand that I am not to
list such Prior Inventions in Exhibit A but am only to disclose a cursory name
for each such invention, a listing of the party(ies) to whom it belongs and the
fact that full disclosure as to such inventions has not been made for that
reason. A space is provided on Exhibit A for such purpose.  If no such
disclosure is attached, I represent that there are no Prior Inventions.  If, in
the course of my employment with the Company, I incorporate a Prior Invention
into a Company product, process or machine, the Company is hereby granted and
shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, use and sell such Prior Invention.  Notwithstanding the
foregoing, I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions without the Company’s prior written
consent.

2.3      Assignment of Inventions.  Subject to Sections 2.4, and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”

2.4      Unassigned Inventions.  I recognize that this Agreement will not be
deemed to require assignment of any invention that was developed entirely on my
own time without using the Company’s equipment, supplies, facilities, or trade
secrets and neither related to the Company’s actual or anticipated business,
research or development, nor resulted from work performed by me for the Company.

2.5      Obligation to Keep Company Informed.  During the period of my
employment and for six (6) months after termination of my employment with the
Company, I will promptly disclose to the Company fully and in writing all
Inventions authored, conceived or reduced to practice by me, either alone or
jointly with others.  In addition, I will promptly disclose to the Company all
patent applications filed by me or on my behalf within a year after termination
of employment.  The Company will keep in confidence and will not use for any
purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement.

2.6      Government or Third Party.  I also agree to assign all my right, title
and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.

2.7      Works for Hire.  I acknowledge that all original works of authorship
which are made by me (solely or jointly with others) within the scope of my
employment and which are protectable by copyright are “works made for hire,”
pursuant to

6

--------------------------------------------------------------------------------


 

United States Copyright Act (17 U.S.C., Section 101).

2.8      Enforcement of Proprietary Rights.  I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee.  My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3.                        Records.  I agree to keep and maintain adequate and
current records (in the form of notes, sketches, drawings and in any other form
that may be required by the Company) of all Proprietary Information developed by
me and all Inventions made by me during the period of my employment at the
Company, which records shall be available to and remain the sole property of the
Company at all times.

4.             Duty of Loyalty During Employment.  I understand that my
employment with the Company requires my full attention and effort.  I agree that
during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any employment or business activity
other than for the Company, including but not limited to employment or business
activity which is competitive with, or would otherwise conflict with, my
employment by the Company.

5.             No Solicitation of Employees, Consultants, Contractors or
Customers. I agree that for the period of my employment by the Company and for
one (1) year after the date my employment by the Company ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by the Company, I will not, either directly or through others,
(i) solicit or attempt to solicit any employee of the Company to end his or her
relationship with the Company; and (ii) solicit any consultant, contractor, or
customer of the Company, with whom I had contact or whose identity I learned as
a result of my employment with the Company to diminish or materially alter his,
her or its relationship with the Company.

                The parties agree that for purposes of this Agreement, a
customer is any person or entity to which the Company has provided goods or
services at any time during the period commencing six (6) months prior to my
employment with the Company and ending on the date my employment with the
Company ends.

6.             Non-Compete Provision.  I agree that for the period of my
employment with the Company, and for the period of one (1) year after the later
of (1) the date my employment ends for any reason, including but not limited to
voluntary termination by me or involuntary termination by the Company; or (2)
the date a court of competent jurisdiction enters an order enforcing this
provision, I will not provide services, similar to those I provided to the
Company, to any person or entity in competition (as defined below) with the
Company within any state, province, or similar political unit in which the
Company has or solicits employees, consultants, contractors, or customers; or
provides or solicits products or services.  The parties acknowledge that the
Company provides or solicits products and services, and has or solicits
employees, consultants, contractors and customers, through the Internet and
wireless technology, and that the scope of this provision is therefore
co-extensive with the scope of the Company’s business through the Internet and
wireless technology.  The parties agree that the geographic scope of the
noncompete is reasonable in light of the geographically broad scope of doing
business through

7

--------------------------------------------------------------------------------


 

the Internet and wireless technology.  I acknowledge that this non-compete
provision is limited to the types of activities and services I provided in my
employment with the Company.

At the present time, the Company engages in the business of providing broad band
video networking for the Internet.  The Company’s products enable end-to-end
video in a wide range of room and desktop environments.  The Company designs,
manufactures and supports a complete video networking product family that
includes Internet access devices, adapters, gateways and video storage servers
and therefore entities and individuals which provide similar products or
services are defined as in competition with the Company. The parties understand
that the scope and nature of my activities and services, and the Company’s
business, products or services, may change as the Company develops. The parties
agree that the scope of this provision will change to cover any changes in my
activities or services, as well as any changes in the Company’s business,
products or services, during my employment.

7.             No Conflicting Agreement or Obligation.  I represent that my
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement or obligation of any kind made prior
to my employment by the Company, including agreements or obligations I may have
with prior employers or entities for which I have provided services.  I have not
entered into, and I agree I will not enter into, any agreement or obligation
either written or oral in conflict herewith.

8.             Return of Company Documents.  When I leave the employ of the
Company, I will deliver to the Company any and all drawings, notes, memoranda,
specifications, devices, formulas, and documents, together with all copies
thereof, and any other material containing or disclosing any Company Inventions,
Third Party Information or Proprietary Information of the Company.  I further
agree that any property situated on the Company’s premises and owned by the
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company personnel at any time with or without
notice.  Prior to leaving, I will cooperate with the Company in completing and
signing the Company’s termination statement.

9.             Legal and Equitable Remedies. I recognize that in the course of
employment with the Company, I will have access to Proprietary Information, to
Third Party Information, and to employees, consultants, contractors, clients,
and customers of the Company.  I also recognize that the services I will be
employed to provide are personal and unique.  I understand that because of this
the Company may sustain irreparable injury if I violate this Agreement. In order
to limit or prevent such irreparable injury, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.

10.          Notices.  Any notices required or permitted hereunder shall be
given to the appropriate party at the address specified below or at such other
address as the party shall specify in writing.  Such notice shall be deemed
given upon personal delivery to the appropriate address or if sent by certified
or registered mail, three (3) days after the date of mailing.

11.          Notification of New Employer.  In the event that I leave the employ
of the Company, I authorize the Company to provide notice of my rights and
obligations under this Agreement to my subsequent employer and to any other
entity or person to whom I provide services.

12.          General Provisions.

12.1    Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of New Hampshire, as such laws
are applied to agreements entered into and to be performed entirely within New
Hampshire between New Hampshire residents.  I hereby expressly consent to the
personal jurisdiction of the state and federal courts for _____________________
County, New Hampshire in any lawsuit filed there against me by Company arising
from or related to this Agreement.

12.2    Severability.  In case any one or more of the provisions, subsections,
or sentences contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  Moreover, if any one or

8

--------------------------------------------------------------------------------


 

more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the extent compatible with the applicable law as it shall then appear.

12.3    Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

12.4    Survival.  The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.

12.5    Employment At-Will.  I agree and understand that I am employed at-will,
and that nothing in this Agreement shall change this at-will status or confer
any right with respect to continuation of employment by the Company, nor shall
it interfere in any way with my right or the Company’s right to terminate my
employment at any time, with or without cause.

12.6    Waiver.  No waiver by the Company of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach.  No waiver by the Company of
any right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

12.7    Entire Agreement.  The obligations pursuant to Sections 1 and 2 of this
Agreement shall apply to any time during which I was previously employed, or am
in the future employed, by the Company as a consultant if no other agreement
governs nondisclosure and assignment of inventions during such period.  This
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between us and any prior agreement between you and the Company or
its predecessor-in-interest with respect to the subject matter hereof. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.  This
Agreement shall be deemed effective as of the first day of my employment with
the Company, namely:  ________, 2001.

                I have read this agreement carefully and understand its terms. 
I have completely filled out Exhibit A to this Agreement.

Dated:

 

 

 

 

 

(Signature)

 

 

 

(Printed Name)

 

Accepted and Agreed To:

First Virtual Communications, Inc.

By:

 

 

 

 

Title:

 

 

 

 

(Address)

 

 

 

 

 

Dated

 

 

9

--------------------------------------------------------------------------------


 

 

Exhibit A

Previous Inventions

 

TO:                  First Virtual Communications, Inc.

FROM:

 

 

 

DATE:

 

 

SUBJECT:      Previous Inventions

1.             Except as listed in Section 2 below, the following is a complete
list of all inventions or improvements relevant to the subject matter of my
employment by First Virtual Communications, Inc. (the “Company”) that have been
made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:

             o         No inventions or improvements.

             o         See below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o         Additional sheets attached.

2.             Due to a prior confidentiality agreement, I cannot complete the
disclosure under Section 1 above with respect to inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

o         Additional sheets attached.

 

10

 

--------------------------------------------------------------------------------